             Case 1:21-cv-06419-VM Document 24 Filed 08/13/21 Page 1 of 10




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                                                        8/13/2021
                                                             :
    PLAYBOY ENTERPRISES                                      :
    INTERNATIONAL, INC.,
                                                             :            Civil Action No. 21-cv-6419
                                      Plaintiff,                          (VM)
                                                             :
            v.
                                                             :
    PLAYBOY ENTERPRISES, INC., et al..
                                                             :
                                      Defendant.
                                                             :
                                                             :



                         ORDER GRANTING PRELIMINARY INJUNCTION

           Plaintiff Playboy Enterprises International, Inc. (“Playboy”) filed a complaint to stop the

Defendants from misusing the contents of Playboy’s Website1, counterfeiting the Playboy

trademarks and PLAYBOY© Copyrights, forging documents and registering fraudulent entities

in furtherance of their unlawful acts. Playboy filed its complaint under: (1) the Lanham Act (15

U.S.C. §§ 1114, 1125(a), 1116) (Counts I and III); (2) the Copyright Act (17 U.S.C. 101, et seq.

502) (Count II), and (3) trademark and unfair competition under New York common law (Count

IV). Simultaneously, Playboy moved, under seal, for emergency ex parte relief, which was

granted by the Court on July 29, 2021 [Dkt. 18]. The Court then held a hearing on August 12,

2021 pursuant to its order to show cause regarding Playboy’s request for a preliminary

injunction.

           Upon Playboy’s Complaint and its accompanying exhibits, the Declarations of Jennifer

McCarthy, John Hood, and Marcella Ballard and their accompanying exhibits, the hearing held


1
    All undefined terms have the meanings as described in Playboy’s Complaint [Dkt. 7].
           Case 1:21-cv-06419-VM Document 24 Filed 08/13/21 Page 2 of 10




on August 12, 2021, and all other documents submitted in this action, the Court hereby

GRANTS Playboy’s request for a preliminary injunction and confirms the seizure order as

follows:

       THE COURT HEREBY FINDS THAT:

                                    Jurisdiction and Venue

    1. This Court has subject matter jurisdiction over Playboy’s claims under 28 U.S.C. §§ 1331

       & 1338, and 15 U.S.C. § 1121.

    2. This Court has personal jurisdiction over Defendants2 because:

            a. The Court will be considering matters related to Defendants’ registration of

               Fraudulent Entities3 and addresses in this district and within New York state;

            b. The Defendants are operating the Counterfeit Websites4 accessible and interactive

               to users in this district and within New York state; and

            c. Playboy’s Complaint and moving papers demonstrate that Defendants undertook

               the unlawful counterfeiting scheme with knowledge that they would cause

               consumers and Playboy harm through the Counterfeit Websites accessible to




2
  Defined as Playboy Enterprises, Inc.; PLBY Group, Inc.; Junhan Huang, aka John Huang;
Mountain Crest Acquisition Corp., Playboy Enterprises (Asia) Limited; Wong’s Capital Holding
Group Limited; Playboy (China) Brand Management Center; Playboy Tobacco Group Limited;
Huahua Rabbit (Xiamen) Health Science and Technology Co., Ltd.; Haihan Fashion (Shanghai)
Enterprises Development Co., Ltd., Bunnies Owner Group; Bunnygirl Certification Institute;
Bunny Girl Foundation; Bunny Girl Union; Bunny Hunter LLC; International Model
Certification Association; Playboy Enterprises International, Inc.; Pleasure International Corp.;
Wong’s Bank Group; Wong’s Foundation; Wong’s International Bank; Wong’s Syndicate;
World Future Leader University; World Industrial Capital Organization, Fu Manhua, Ming Cai,
Lingling Zhang, John Fu, and E-Mode Limited.
3
  As defined in Playboy’s Complaint to include the entities registered as Defendants herein.
4
  As defined as www.playboychinabrand.com, and www.playboygo.com.
                                                2
         Case 1:21-cv-06419-VM Document 24 Filed 08/13/21 Page 3 of 10




               consumers in New York as Playboy does business in New York and has done

               business in New York for dozens of years.

See Complaint ¶¶ 15-23; Brief I.S.O. Ex Parte Motion (“Brief”), pp 8-10.

   3. Venue is proper in this judicial district in the Southern District of New York (see 28

       U.S.C. § 1391) because:

           a. A substantial part of the conduct and the property at issue is located in this

               jurisdiction. Defendants’ have registered Fraudulent Entities with addresses

               located in this judicial district in furtherance of their counterfeiting scheme.

           b. Additionally, the Complaint alleges facts to show that Defendants are subject to

               personal jurisdiction in this judicial district, and no other district appears more

               appropriately suited to resolve this dispute.

   4. The Complaint pleads sufficient facts and states claims against Defendants for:

           a. Trademark counterfeiting, unfair competition, and false designation of origin, in

               violation of the Lanham Act, Sections 32 and 43(a) (15 U.S.C. §§ 1114, 1125(a)

               (Counts I and III);

           b. Copyright infringement, in violation of the Copyright Act (17 U.S.C. §§ 101 et

               seq.) (Count II); and

           c. Trademark infringement and unfair competition in violation of New York

               common law (Count IV).

Preliminary Injunction Factors

       The Court finds that Playboy has established each of the factors required for a

preliminary injunction: (1) likelihood of success on the merits; (2) irreparable harm; (3) the

balance of hardships tips in Playboy’s favor; and (4) a preliminary injunction serves the public



                                                  3
         Case 1:21-cv-06419-VM Document 24 Filed 08/13/21 Page 4 of 10




interest. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Seijas v. Republic of

Argentina, 352 Fed. App’x 519, 521 (2d Cir. 2009). Each factor is addressed below in turn.

         Likelihood of Success on the Merits of Playboy’s Claims in the Complaint

    5. Playboy is likely to succeed on the merits of these claims because Playboy has shown

       that:

           a. It owns the registered Playboy Marks5 and associated common-law rights

               (Complaint ¶¶ 142-157, Ex. 4; Declaration of Jennifer McCarthy (“McCarthy

               Decl.”), ¶¶ 12-30.

           b. Defendants’ fraudulent scheme involves counterfeiting those exact trademarks for

               the exact online retail store services and goods as Playboy, thereby confusing

               customers (Compl. ¶¶ 163-94, Ex.7; McCarthy Decl. ¶¶ 12-30) (See 15 U.S.C. §§

               1114(1), 1125(a));

           c. Playboy owns the registered copyrights in the PLAYBOY© Copyrights6

               (Complaint ¶¶ 158-62, Ex. 5; McCarthy Decl. ¶¶ 63-67).

           d. In creating the Counterfeit Websites Defendants directly copied and infringed

               Playboy’s copyrighted content, including but not limited to the PLAYBOY©

               Copyrights (Compl. ¶¶ 194-200, Ex. 8; McCarthy Decl.¶ 68-71) (See 17 U.S.C. §

               106);

       Playboy also has established a likelihood of success on the merits of its New York

common law trademark infringement and unfair competition claims because the elements of




5
  Defined as the PLAYBOY® Trademarks, RABBIT HEAD DESIGN® Trademarks, BUNNY
STORE® Trademark, PLBY® Trademark, and PLEASURE FOR ALL® Trademarks
collectively, along with their common low rights, as defined in Playboy’s Complaint.
6
  Defined as U.S. Copyright Registration Nos. VA 2-144-651, and VA 2-174-035.
                                                 4
               Case 1:21-cv-06419-VM Document 24 Filed 08/13/21 Page 5 of 10




those mirror the elements of Lanham Act trademark infringement and unfair competition claims,

and Playboy is likely to succeed on the merits of its Lanham Act claims. Avon Prods. V. S.C.

Johnson & Son, 984 F. Supp. 768, 800 (S.D.N.Y. 1997); Twentieth Century Fox Film Corp. v.

Marvel Enters., 220 F. Supp. 2d 289 (S.D.N.Y. 2002); Franklin v. X Gear 101, LLC, 17 Civ.

6452 (GBD) (GWG) 2018 U.S. Dist. LEXIS 122658 (S.D.N.Y. July 23, 2018).

                                            Irreparable Harm

          6.       Playboy also has established that it will suffer immediate, irreparable harm if this

Court denies Playboy’s request for a preliminary injunction. Specifically, it has shown that it has

a strong reputation and goodwill under the Playboy Marks (and other source identifiers), which

was established due to Playboy’s lengthy and (until now) exclusive use of those marks in

connection with Playboy’s authentic Website, goods and services. See McCarthy Decl. ¶¶ 91-

100.

          7.       Defendants have exploited Playboy’s reputation and goodwill, using it to trick the

public, consumers, government agencies, and potential licensees into thinking that Defendants

are affiliated with, or authorized by, Playboy when they are not.

          8.       Playboy has shown that consumers access Defendants’ Counterfeit Websites

and/or Counterfeit Domains7 only because they think Defendants’ Counterfeit Websites and/or

Counterfeit Domains are Playboy-affiliated. If consumers come to think they cannot trust

Playboy or Playboy’s authentic Website because of Defendants’ actions, then Playboy’s

reputation and goodwill will erode – that is the definition of irreparable harm. See McCarthy

Decl. ¶ 91.




7
    As defined as www.playboy.com.hk, www.playboyint.com, and www.playboylicense.com.

                                                     5
               Case 1:21-cv-06419-VM Document 24 Filed 08/13/21 Page 6 of 10




          9.       Defendants’ creation of multiple Fraudulent Entities using the Playboy Marks

without authorization, Defendants’ use of forged documents purporting to be executed by

Playboy, and Defendants’ creation of the Additional Domain8 is likely to have lasting irreparable

harm on Playboy’s licensing business in the United States and overseas.

                                          Balance of the Hardships

          10.      Playboy also has shown that the balance of hardships tips in its favor.

          11.      Playboy has a protectable legal interest in protecting its reputation under the

Playboy Marks, PLAYBOY© Copyrights, and other source identifiers.

          12.      By contrast, there is no evidence showing that Defendants have any protectable

interest in counterfeiting those source identifiers to defraud Playboy out of the control over its

intellectual property. AW Licensing, LLC v. Bao, No. 15-cv-1373, 2015 U.S. Dist. LEXIS

177101 (S.D.N.Y. April 2, 2015)

                                               Public Interest

          13.      Playboy also has shown that the public interest favors granting a preliminary

injunction. The public has a strong interest in being protected from confusion in general. But the

public has an even stronger interest in being protected from illegal phishing schemes, namely,

being manipulated through trademark counterfeiting into believing that they are doing business

with Playboy, when they are not.

                                      Good Cause for Alternative Service

          14.      The Court finds that good cause continues to exist to grant alternative service of

the filings in this matter via email and/or overnight courier because Playboy establishes that

traditional service methods would be futile. (see Hood Decl. ¶ 4-68; McCarthy Decl. ¶ 57 (the



8
    As defined as www.papaintl.com.

                                                      6
           Case 1:21-cv-06419-VM Document 24 Filed 08/13/21 Page 7 of 10




addresses displayed in connection with the Fraudulent Entities are not real, but fabricated

addresses relating to residential locations in order to give the Fraudulent Entities, Counterfeit

Websites, Counterfeit Domains, and Additional Domain the appearance of legitimacy)). Email

service is most likely to give Defendants’ notice of the lawsuit.

I.      PRELIMINARY INJUNCTION

        IT IS HEREBY ORDERED, that Defendants, their officers, agents, servants, employees,

and attorneys, and all others in active concert or participation with them, who receive actual

notice of this Order by personal service or otherwise (“Restrained Parties”), are restrained and

enjoined, pending the final hearing and determination of this action, from anywhere in the world:

     1. Using or counterfeiting the Playboy Marks, the PLAYBOY© Copyrights, and/or

        associated common law rights, or any confusingly similar marks, reproduction,

        counterfeit copies, or spurious imitations thereof, on or in connection with the offering of

        any goods and/or services, licensing services, websites, or social media, including but not

        limited to, owning or operating the Counterfeit Websites, Additional Domain and/or

        Counterfeit Domains;

     2. Using or counterfeiting the Playboy Marks and/or PLAYBOY© Copyrights, or any

        confusingly similar marks, on or in connection with the Fraudulent Entities or the legal

        name or dba of any entity;

     3. Operating any other website, licensing business or other business, entity, or store that

        purports to originate from Playboy, or to be sponsored or licensed by, or affiliated with

        Playboy or Playboy’s authentic Website, or contains any portion of the Playboy Marks

        within its name or d.b.a., when it is not;

     4. Forging, creating, circulating, or otherwise using any documents or materials purporting



                                                     7
     Case 1:21-cv-06419-VM Document 24 Filed 08/13/21 Page 8 of 10




   to be executed by Playboy, or any of its affiliated entities, including but not limited to

   forging signatures, seals, or other documents;

5. Registering, owning, or using any domain name that consists of any of the Playboy

   Marks, or includes “Playboy” in the domain portion of the domain name and is using in

   connection with the Playboy Marks, PLAYBOY© Copyrights, and/or any other Playboy

   source identifier, or that is confusingly similar thereto, or that is calculated to confuse

   consumers into thinking that the website(s) accessible via the domain name(s) originate

   with/from Playboy, or is sponsored or licensed by, or affiliated with, Playboy or

   Playboy’s authentic Website, when it is/they are not;

6. Registering, owning, or using any entity whose name or dba consists of the Playboy

   Marks, or includes “Playboy”, or that is confusingly similar to any of the Playboy Marks,

   or that is calculated to confuse consumers into believing that Defendants are Playboy,

   affiliated with Playboy, or sponsored by Playboy, when they are not;

7. Using in connection with Defendants’ activities, goods, or services (or purported goods

   or services) any false or deceptive designations, representations, or descriptions of

   Defendants or their activities, goods, or services (or purported goods or services),

   whether by symbols, words, designs, statements, photographs, or other devices, which

   would damage or injure Playboy or its customers, or which would give Defendants an

   unfair competitive advantage or result in consumer deception;

8. Committing other acts calculated to cause consumers to believe that Defendants’ domain

   names, websites, web content, goods/or services are offered under the authorization,

   sponsorship, supervision, or control of Playboy, or otherwise are connected with Playboy,

   or Playboy’s authentic Website, when they are not;



                                              8
         Case 1:21-cv-06419-VM Document 24 Filed 08/13/21 Page 9 of 10




   9. Further infringing the Playboy Marks; PLAYBOY© Copyrights, and/or any other

       Playboy source identifier, or damaging any associated goodwill;

   10. Stealing Playboy’s customer’s or potential customer’s, licensees, or potential licensees.

   11. Misappropriating that which rightfully belongs to Playboy, its customers or potential

       customers, or in which Playboy or its customers or potential customers have a proprietary

       interest;

   12. Using, linking to, transferring, selling, exercising control over, or otherwise owning or

       accessing the Counterfeit Websites, Counterfeit Domains, and Additional Domain.

   13. Using, linking to, transferring, selling, exercising control over, or otherwise owning or

       using the Fraudulent Entities; and

   14. Using, transferring, exercising control over, or otherwise accessing any accounts used in

       the transfer of money or electronic currency, or in the processing of card-based

       transactions associated with the Counterfeit Websites, Counterfeit Domains, Additional

       Domain or Fraudulent Entities, as a means to further their fraudulent counterfeiting

       scheme.

   Upon service as provided for in this Order, the Defendants, and other Restrained Parties,

shall be deemed to have actual notice of the issuance and terms of the Preliminary Injunction,

and any act by any of the Restrained Parties in violation of any of the terms of the Preliminary

Injunction may be considered and prosecuted as contempt of Court.

                              Security for Preliminary Injunction

       IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure 65, the

bond posted on behalf of Playboy in connection with the temporary restraining order issued by

the Court [Dkt. 20] shall be converted to security for this preliminary injunction order.



                                                 9
         Case 1:21-cv-06419-VM Document 24 Filed 08/13/21 Page 10 of 10




II.    ASSET FREEZE AND SEIZURE CONFIRMATION

       IT IS FURTHER ORDERED that as the findings of fact and conclusions of law

supporting the January 29, 2021 Ex Parte Order entered by the Court are still in effect and are

confirmed for the reasons set forth in the Court’s January 29, 2021 order and are incorporated

into this Order. The Court herby releases the security posted by Playboy in connection with the

Court’s Seizure Order in the amount of $15,000 [Dkt. 19]. The access of each Defendant and any

Restrained Party to any of the Fraudulent Entities, Counterfeit Websites, Additional Domain, or

Counterfeit Domains, shall remain frozen, making them inaccessible and non-transferrable

pending further order of this Court.

III.   ORDER CONTINUING TO PERMIT ALTERNATIVE SERVICE

       IT IS FURTHER ORDERED THAT, as good cause for alternative service continues to

exist in this case, Playboy may serve the filings in this case upon all Defendants by email and/or

other electronic means, and/or by overnight courier, using the identifying information set forth in

Attachment 1 to the Hood Declaration, and Defendants’ physical addresses to the degree

necessary to ensure and effectuate service.



                   13
SO ORDERED, this ________day     August
                             of ________2021



                                              ________________________________

                                              VICTOR MARRERO
                                              United States District Judge
                                              Southern District of New York




                                                10
